

	

		II

		109th CONGRESS

		1st Session

		S. 149

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ziad Mohamed Shaban Khweis, Heyam Ziad

		  Khweis, and Juman Ziad Khweis.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law, for purposes of the Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.), Ziad Mohamed Shaban Khweis, Heyam Ziad Khweis, and Juman

			 Ziad Khweis shall be held and considered to have been lawfully admitted to the

			 United States for permanent residence as of the date of enactment of this Act

			 upon payment of the required visa fees.

		2.Reduction of number of

			 available visasUpon the

			 granting of permanent residence to Ziad Mohamed Shaban Khweis, Heyam Ziad

			 Khweis, and Juman Ziad Khweis, as provided in section 1, the Secretary of State

			 shall instruct the proper officer to reduce by the appropriate number for the

			 appropriate fiscal year the total number of immigrant visas available to

			 natives of the country of the aliens' birth under section 203(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1153(a)).

		

